Citation Nr: 1337868	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  07-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a 30 percent evaluation in effect for PTSD.  By rating decision dated in May 2005, the RO increased the evaluation in effect for PTSD to 50 percent, effective April 6, 2004.

The Board remanded the claim in November 2010 for additional development.  In December 2011, the Board denied entitlement to a rating in excess of 50 percent for PTSD and referred a claim for TDIU due to multiple service-connected conditions to the RO.

The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court), which issued a March 2013 memorandum decision affirming the Board's denial of a rating in excess of 50 percent for PTSD, but remanding to the Board the issue of entitlement to a TDIU due solely to PTSD.

The Board notes that in a February 2012 rating decision, the RO granted entitlement to TDIU based on all service connected disabilities effective March 24, 2011.  However, as the issue of TDIU due solely to PTSD is part of the Veteran's appeal of the initial rating assigned for PTSD effective June 3, 2003, the February 2012 rating decision does not resolve the issue of a TDIU due solely to PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a March 2013 memorandum decision, the Court found that the issue of entitlement to a TDIU due solely to PTSD was raised by the record and properly before the Board in December 2011.  The Court remanded that matter to the Board for adjudication.  Prior to adjudication of that issue, however, further development of the record is needed.  

Initially, it does not appear that the Veteran has been provided with VCAA notice of the requirements for a TDIU claim.  Such should be accomplished on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that information concerning his prior work history can be obtained. 

Next, the Board finds that a retroactive opinion should be obtained as to whether the Veteran's service-connected PTSD, alone, precluded him from obtaining or maintaining substantially gainful employment.  While a TDIU has been granted by the RO effective March 24, 2011, that grant was based upon multiple service-connected disabilities, to include Parkinson's disease.  No opinion has yet been obtained regarding the sole impact of the Veteran's PTSD on employability.  Accordingly, the Board finds that remand is necessary for such a retroactive opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Then, provide the Veteran's claims file to a VA psychiatrist or psychologist to obtain a retroactive opinion as to whether the Veteran's PTSD, alone, rendered him unemployable at any point since June 2003.  The Veteran need not be examined unless the examiner deems it necessary.  


The examiner should review all of the documentation in the claims file, and on the basis of that review, render an opinion whether the symptoms due to the Veteran's service-connected psychiatric disorder, alone, precluded him from obtaining and maintaining substantially gainful employment at any time since June 2003.  The Veteran's age and other disabilities should not be considered in rendering the opinion.    

If the examiner believes that the Veteran is in fact unemployable at some point during this period, the examiner should identify the date upon which such occurred and identify the evidence supporting such. 

3.  After the above has been completed to the extent possible and any additional development deemed necessary has been accomplished, the RO/AMC should adjudicate the claim for a TDIU due solely to PTSD, to include consideration of extraschedular entitlement if necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), which includes the relevant laws governing claims for TDIU, and be given a reasonable opportunity to respond.  Thereafter, the
issue should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


